PER CURIAM.
Motion by the American Mutual Liability Insurance Company for an appeal from a *430judgment against it in the amount of $1,000, in favor of the Jellico Grocery Company, upon a fidelity insurance policy insuring against loss through the dishonesty or fraud of employes of the grocery company. It is our opinion that the evidence, although circumstantial, was sufficient to support the finding of the lower court that the loss occurred through dishonesty or fraud of one or more employees of the grocery company.
The motion for an appeal is overruled and the judgment is affirmed.